Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

CRAIG PERSINGER                                    GREGORY F. ZOELLER
Marion, Indiana                                    Attorney General of Indiana

                                                   ANDREW R. FALK
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Nov 07 2012, 9:30 am

                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




JOHN SALTER,                                       )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 27A02-1203-CR-275
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                        APPEAL FROM THE GRANT CIRCUIT COURT
                            The Honorable Mark E. Spitzer, Judge
                               Cause No. 27C01-1103-FD-84


                                        November 7, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                           Case Summary

           John Salter (“Salter”) pled guilty to Possession of Marijuana as a Class D felony.1 He

now challenges the conviction on direct appeal, claiming that the doctrine of equitable

estoppel requires that his conviction be reversed. However, because a conviction based upon

a plea cannot be directly challenged, we dismiss.

                                  Facts and Procedural History

           On March 4, 2011, the State charged Salter with Possession of Marijuana as a Class D

felony2 and Possession of Paraphernalia as a Class A misdemeanor.3 On January 6, 2012,

Salter pled guilty to Possession of Marijuana as a Class D felony. At a sentencing hearing on

February 10, 2012, the trial court entered a judgment of conviction for Possession of

Marijuana as a Class D felony and imposed a sentence of one and one-half years

imprisonment, all suspended to probation.

           Salter now appeals.

                                     Discussion and Decision

           Salter, based on a theory of equitable estoppel, directly appeals his conviction for

Possession of Marijuana as a Class D felony instead of as a Class A misdemeanor. We do

not purport to evaluate the merits of Salter’s claim. Rather, our Indiana Supreme Court has

observed that “‘the plea as a legal act brings to a close the dispute between the parties[,]’”


1
  Ind. Code § 35-48-4-11(1) (2010). The relevant statutory provision has been changed several times since
the commission of the offense. We refer to the version of the statute then in effect.
2
    Id.
3
    I.C. § 35-48-4-8.3(a)(1).

                                                    2
and has held that a defendant who pled guilty could not appeal the acceptance of his plea on

direct appeal. Pieper v. State, 968 N.E.2d 787, 788-89 (Ind. Ct. App. 2012) (quoting

Tumulty v. State, 666 N.E.2d 394, 396 (Ind. 1996)). Thus, a petition for post-conviction

relief is the appropriate vehicle for seeking to vacate an adjudication as a result of a guilty

plea. Ind. Post-Conviction Rule 1; Pieper, 968 N.E.2d at 788-89. Therefore, we dismiss the

appeal.

       Dismissed.

RILEY, J., and CRONE, J., concur.




                                              3